Exhibit  10.1

 

AMENDMENT NO. 2

TO

EMPLOYMENT AGREEMENT

 

This Amendment No. 2 to the Employment Agreement (“Amendment”), dated April 27,
2016, is by and between Drone Aviation Holding Corp., a Nevada corporation with
an address 11651 Central Parkway #118, Jacksonville, FL 32224 (the “Company”),
and Kevin Hess (the “Executive”).

WHEREAS, the parties entered into an Employment Agreement on May 18, 2015 (the
“Employment Agreement”); and

WHEREAS, the parties entered into an Amended and Restated Employment Agreement
on October 2, 2015 (Hess Amendment No. 1); and

WHEREAS, the parties wish to further amend the Employment Agreement as set forth
below, with the understanding that all other provisions of the Employment
Agreement shall remain unchanged;

NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree as follows:

1. Section 2 of the Hess Amendment No. 1 shall be amended in its entirety to
read as follows:

 

The Employee shall serve as Chief Technology Officer of the Corporation, with
such duties, responsibilities and authority as are commensurate and consistent
with his position, as may be, from time to time, assigned to him by the Chief
Executive Officer (the “CEO”) of the Corporation. The Employee shall report
directly to the CEO. During the Term (as defined in Section 3), the Employee
shall devote all of his full business time and efforts to the performance of his
duties hereunder unless otherwise authorized by the Board. Notwithstanding the
foregoing, the expenditure of reasonable amounts of time by the Employee for the
making of passive personal investments, the conduct of business affairs and
charitable and professional activities shall be allowed, provided such
activities do not materially interfere with the services required to be rendered
to the Corporation hereunder and do not violate the restrictive covenants set
forth in Section 9 below.

 

2. Section 3 of the Employment Agreement- Term of Employment- is hereby extended
by one (1) year until May 18, 2018.

 

3. The terms and conditions of all other sections of the Employment Agreement
shall remain unchanged and in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this agreement as of the date
first stated above.

 

 

 

  

 



[Signature Page to the Amendment No. 2 to Employment Agreement]



    DRONE AVIATION HOLDING CORP.           By: /s/ Kendall Carpenter     Name:
Kendall W. Carpenter     Title: Chief Financial Officer         By: /s/ Kevin
Hess     Name: Kevin Hess    

Title: Chief Technology Officer

                 



 2 

